DETAILED ACTION
This Office Action is in response to amendments filed on May 10, 2022.
Claims 1, 7, 11, 15, 17, and 19 have been amended.
Claim 6 has been cancelled.
Claim 21 has been added.
Claims 1-5 and 7-21 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Brad Spitz (Reg. No. 59,920) on 06/03/2022 to correct minor error in claim 7.
In the claims filed on 05/10/2022, further amend as below:
7. (Currently Amended) The system of claim [[6]] 1, wherein the output of the deployment modeling task is a bound variable input for the second automation mapping function.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “a deployment modeling component that executes the automation mapping functions in an order defined by dependencies between the automation mapping functions, resulting in an ordered series of deployment modeling tasks; a graphing component that models the dependencies between the respective ones of the automation mapping functions and determines a first dependency, of the dependencies, between a first automation mapping function and a second automation mapping function, of the automation mapping functions, in response to a deployment modeling task, of the ordered series of deployment modeling tasks and resulting from the first automation mapping function, producing an output that is an input variable to the second automation mapping function” as recited in independent claims 1, 11, and 17. Claims 2-5, 7-10, 21, 12-16, and 18-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 11, and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191